Paragraphs. 
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed on 19 June 2019, are currently pending and have been considered below.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

The following Patent numbers were NOT considered because they do not exist.  The referenced patent numbers are in the 83,000,000 – 98,000,000+ range and the number of patents is a little over 10,000,000.
83,357,152 – Pradeep, Anantha, 

98,523,292 – Nishikawa, Hirofumi.

The following Patent numbers were considered and they are probably what the applicant was intending but confirmation is required.  
8,335,715 – Pradeep, Anantha et al.,
9,020,832 – Fisher, Jon et al., and 
9,852,329 – Nishikawa, Hirofumi et al.

Claim Analysis - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 were considered for a separate rejection under 35 U.S.C. § 101 under Step 1 of the Two Part Analysis because the claimed invention was potentially directed to non-statutory subject matter.  However the following analysis shows the claims are a Computer Readable Media that is potentially Subject Matter Eligibility and is a statutory category under Step 1 of the Two Part Analysis.
Regarding claims 10-15, claim 10 references a “… computer program product for optimizing a digital display, the computer program product comprising a computer readable storage medium …”.  Reviewing the specification (US Patent Application emphasis added);
“[0058] The computer readable storage medium can be a tangible device that can retain and store instructions (e.g., program code 414) for use by an instruction execution device (e.g., computer 102). The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Since the specification defines the computer readable medium as being not being transitory the examiner is going to interpret it as a non-transitory medium and which is a statutory category of invention under Step 1 of the two part analysis and potentially Subject Matter Eligible. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 



Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 2, 4-11, and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 2, 4-11, and 13-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 2, 4-11, and 13-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 2, 4-11, and 13-20 are directed to sending and receiving data to determine an advertisement to deliver to a particular digital sign.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 2, 4-11, and 13-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 11 and 16, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.

determining, … …, classifications of advertisements that are available for display on a plurality of digital displays in a venue during an event being conducted at the venue, the event including actions being captured as images by one or more cameras, and the images being broadcast to devices of viewers who are viewing the event via the devices receiving a live broadcast of the event;, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
using a cognitive analysis engine, predicting, … …, a location of a future action in the event;
using the cognitive analysis engine, determining, … …, a sentiment of an audience viewing the event, the audience including spectators at the venue, the viewers who are viewing the event via the devices, or a combination of the spectators and the viewers;,
based on the predicted location of the future action, … … (i) selecting a digital display from the plurality of digital displays and (ii) predicting that content on the selected digital display will be captured as an image by a camera and broadcast to the devices of the viewers; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and 
based on the classifications of the advertisements, the sentiment of the audience, the predicted location of the future action, and the content being predicted to be captured as the image by the camera and broadcast to the devices of the viewers, selecting, … …, an advertisement included in the advertisements; and (sending and 
sending, … …, the selected advertisement to the selected digital display.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea).  
These limitations set forth a concept of sending and receiving data to determine an advertisement to deliver to a particular digital sign.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 4 and their related text and Paragraphs 0060-0065 of the specification (US Patent Application Publication No. 2020/0402096 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, 
Dependent Claims 2, 4-10, 13-15, 16, 17, 19, and 20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Novelty Over Prior Art

The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure.  The following art teaches the concepts of the independent claims, but the examiner believes it may not have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine all the disparate pieces of art into the ordered combination of the invention.  


Johnson et al. US Patent Application Publication No. 2015/0094095 A1 – Anticipating a future event,
Mudretsov et al. US Patent Application Publication No. 2018/0336687 A1 – Anticipating where a camera will need to be pointed based upon action, 
Myer et al. US Patent Application Publication No. 2010/0029268 A1 – Anticipating where a camera will need to be pointed based upon action, 
Wang et al. US Patent Application Publication No. 2020/0160064 A1 – Anticipating where a camera will need to be pointed based upon action, and
Goetzl, David, Ad pitches head for home plate, Advertising Age,  Vol. 71, Iss. 34, 14 August 2000 – Putting ads behind home plate where the camera will be known to be pointed for the future event of a pitched ball and having advertising in full view of the audience watching the event.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681